Citation Nr: 0116351
Decision Date: 06/15/01	Archive Date: 07/18/01

DOCKET NO. 99-22 779               DATE JUN 15, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUE

Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to March 1978.

This matter has come before the Board of Veterans' Appeals (Board)
on appeal from a June 1998 rating decision of the Lincoln,
Nebraska, Department of Veterans Affairs (VA) Regional Office (RO)
which, in part, denied service connection for right ear hearing
loss.

FINDINGS OF FACT

1. An unappealed November 1978 RO decision denied service
connection for hearing loss.

2. Evidence received since the November 1978 RO decision is new and
bear; directly and substantially on the matter under consideration,
and is so significant that it must be considered in order to fairly
decide the claim.

3. The veteran's right ear hearing loss is the result of active
service.

CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of
entitlement to service connection for right ear hearing loss is
reopened. 38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156
(2000).

2. Right ear hearing loss was incurred during active service. 38
U.S.C.A. 1110, 1131 (West 1991); Veterans Claims Assistance Act of
2000, Pub. L. No. 116-475, 114 Stat. 2096 (2000); 38 C.F.R. 3.303
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran originally claimed service
connection for hearing loss on medical examination in August 1978.
This claim was denied by the RO in a

- 2 -

rating decision in November 1978. The record does not reflect that
the November 1978 notification letter provided the veteran with
notice of his procedural and appellate rights with respect to that
determination. However, the record does reflect that notice of his
appellate rights with regard to a RO decision was provided two
weeks later. Further, the Board observes that the regulations in
effect at that time specifically provided that such a failure to
notify the claimant of appellate rights did not extend the
applicable period for filing an appeal. See 38 C.F.R. 19.110
(1978). Therefore, the veteran's failure to timely file a notice of
disagreement renders the RO's November 1978 determination, denying
service connection for hearing loss, final. 38 U.S.C.A. 5104, 7105
(West 1991 & Supp. 2000); 38 C.F.R. 20.1103 (2000).

The veteran filed a claim of new and material evidence to reopen
the claim for service connection for hearing loss on December 30,
1997. The prior final denial was continued by the rating decision
on appeal in June 1998. A statement which may be construed as a
notice of disagreement with that determination was received later
that same month. A substantive appeal was received within 60 days
of issuance of the statement of the case.

A March 1999 rating decision found new and material evidence had
been received to reopen the claim for service connection for right
ear hearing loss, and thereafter adjudicated the claim de novo.
Nevertheless, the Board will adjudicate the initial issue of new
and material evidence in the first instance, because it determines
the Board's jurisdiction to reach the underlying claim and to
adjudicate the claim de novo. See Barnett v. Brown, 83 F.3d 1380,
1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).

The evidence of record at the time of the November 1978 RO decision
included service medical records and VA examinations conducted in
August and September 1978. The service medical records revealed
that during his years of service, the veteran underwent periodic
audiometric examinations. In pertinent part, the right ear findings
were as follows:

3 -

                              HERTZ 
               500    1000    2000     3000    4000 
January 1972     5       5       0        0       0 
January 1974    10      10       0      N/A       10
Feb. 1977       50      40      40       40       40 
March 1978       5       5       5        5        5
On VA air conduction audiological evaluation in August 1978, pure
tone threshold levels were:

                              HERTZ 
               500    1000    2000     3000    4000 
RIGHT           20      10      10      N/A      25

An ear consult dated September 26, 1978 revealed pure tone
threshold levels of:

                              HERTZ 
               500    1000    2000     3000    4000 
RIGHT           20      20      10      N/A      20

The diagnosis was sensorineural hearing loss, bilateral.

On VA air conduction audiological evaluation on September 29, 1978,
pure tone threshold levels were:

                              HERTZ 
               500    1000     2000     3000    4000   
RIGHT           20      10       10      N/A      15

Speech recognition ability was 96 percent in the right ear.

-4- 

In the November 1978 rating decision, the RO denied service
connection for hearing loss on the basis that hearing loss was not
found on the last examination.

Subsequent to the November 1978 RO decision, additional evidence
has been submitted, including the report of VA audiological
evaluation in February 1999. At that time, pure tone threshold
levels were:

                              HERTZ 
               500     1000     2000     3000     4000 
RIGHT           20       20       20       20       30

Speech recognition was 88 percent in the right ear. The examiner
indicated to at the veteran had a mild sensorineural hearing loss
for 4,000-6,000 Hertz in the right ear; however, discrimination
scores were slightly reduced and should not be used for rating
purposes. The examiner opined that it was reasonable to assume that
al least a portion of this hearing loss was acquired due to
military service as a hearing loss was detected prior to separation
from the military.

I. New and Material Evidence

If a claim for service connection was previously finally denied,
the veteran must submit new and material evidence in order to
reopen his claim. 38 U.S.C.A. 5108. New and material evidence means
evidence not previously submitted to agency decision makers that
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156; also see Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

Upon review, the Board finds that the February 1999 VA audiological
evaluation constitutes new and material evidence to reopen the
claim for service connection for right ear hearing loss. This
medical evidence of current right ear hearing loss attributed to
service is new, and is so significant that it must be considered in

- 5 -

connection with the evidence previously of record to fairly decide
the claim. 38 C.F.R. 3.156; Hodge. In this regard, for the purpose
of determining whether evidence is new and material, evidence is
presumed credible and accorded full weight; the evidence is weighed
and credibility assessed after the claim is reopened. Justus v.
Principi, 3 Vet.App. 510 (1993). Therefore, new and material
evidence has been submitted and the claim of entitlement to service
connection for right ear hearing loss is reopened. 38 U.S.C.A.
5108.

II. Service Connection for Right Ear Hearing Loss

Having reopened the veteran's claim for service connection for
right ear hearing loss, the Board must consider the claim on a de
novo basis. Service connection may be granted for disability
resulting from disease or injury incurred in or aggravated by
active service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 2000); 38
C.F.R. 3.303 (2000). Additionally, the veteran can be granted
service connection for certain diseases, including sensorineural
hearing loss, if the disability becomes manifest to at least a
compensable degree within one year after separation from service.
38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38
C.F.R. 3.307, 3.309(a) (2000). Notwithstanding the applicable
presumptive period, direct service connection may be established by
evidence demonstrating that a disease was in fact incurred during
active service. 38 C.F.R. 3.303(d) (2000).

For the purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000
Hertz is 40 decibels or greater; or when the auditory thresholds
for at least three of the frequencies 500, 1000, 2000, 3000, or
4000 Hertz are 26 decibels or greater; or when speech recognition
scores using the Maryland CNC Test are less than 94 percent. 38
C.F.R. 3.385 (2000).

Considering all the evidence of record, and resolving all doubt in
favor of the veteran, the Board finds that the evidence supports
the grant of service connection for right ear hearing loss.
Audiometric test results in February 1977, during the veteran's
period of active service, reveal hearing loss in the right ear for
VA

- 6 -

purposes. Post-service medical evidence, in the form of a VA
audiological evaluation in February 1999 reflecting a speech
recognition score of 88%, also shows hearing loss in the right ear
for VA purposes. The February 1999 VA examiner opined that at least
a portion of the veteran's hearing loss was acquired due to
military service. Therefore, the Board concludes that the evidence
in this case is sufficient to warrant service connection for right
ear hearing loss. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303, 3.385.

Pursuant to the newly-enacted Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA must
make reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim, including informing
him of all the evidence needed to support his claim. In view of the
favorable action taken relative to the veteran in this case, no
prejudice accrues to him by virtue of the fact that a decision is
made here on his claim prior to RO consideration of his case under
the VCAA.

ORDER

Entitlement to service connection for right ear hearing loss is
granted.

U. R. POWELL 
Member, Board of Veterans' Appeals

- 7 - 



